DETAILED ACTION
	This is the Final Rejection based on the 16/932,612 application filed on 07/17/2020 and which claims as amended on 12/28/2021 have been considered in the ensuing action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment has been sufficient to overcome the claim objections. The amendments and arguments have not been sufficient to overcome the 35 USC 112(b) rejections, please see below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 13-16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, 9, 13-16, 20, and 21, the term "about" on line 2 is a relative term which renders the claim indefinite.  The term " about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “about” are. The Examiner suggests removing the term “about” from the claim language.
Regarding claim 9, the term "substantially" on lines 4, 6, 8 and 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language. “Substantially” is also in claim 21. 
Regarding claim 16, the term "substantially" on line 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language. “Substantially” is also in claim 20.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 1-16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrakis et al (US 9,168,413).

Regarding claim 9:
	Petrakis et al disclose  a first fabric sheet (elastic fabric 1310); a second fabric sheet (the fabric the tubes 1320) coupled to the first fabric sheet; and a weighted region comprising a plurality of at least substantially spherical weighted elements (plurality of metal beads 1330) positioned in between the first fabric sheet and the second fabric sheet (see Figure 13), wherein each of the plurality of at least substantially spherical weighted elements is configured to contact at least one adjacent at least substantially spherical weighted element to maintain at least limited flexibility of the weighted apparel item in the weighted region (“For either case, we consider that the cloth material is fully loaded when the weight elements are very close next to each other, touching by acting independently.” See column 9 lines 47-50), wherein the weighted region is defined by a plurality of elongated tunnels (see Figure 13), and wherein at least a subset of the plurality of elongated tunnels extends at least substantially parallel to at least one other elongated tunnel of the plurality of elongated tunnels (see Figure 13).

    PNG
    media_image1.png
    551
    638
    media_image1.png
    Greyscale


Regarding claim 13:
	Petrakis et al disclose that the weighted apparel item comprises at least one of spandex, polyester, and neoprene (“As an underlying fabric we used an elastic fabric made of natural and synthetic fibers and containing "Spandex.TM." brand fabric. “See column 11 lines 14-17).

Regarding claim 14:


Regarding claim 14:
	Petrakis et al disclose that each of the one or more unweighted regions are defined by a single layer of material (see Figure 13).

Regarding claim 21:
	Petrakis et al disclose that each of the plurality of elongated tunnels contains only a single row of at least substantially spherical weighted elements (see Figure 13).

Regarding claim 16:
	Petrakis et al disclose  coupling a first fabric sheet (1300) to a second fabric sheet (the fabric forming the tunnels 1320); forming a plurality of at least substantially parallel sew lines connecting the first fabric sheet to the second fabric sheet to form a plurality of elongated chambers (tunnels 1320) in between the first fabric sheet and the second fabric sheet (see Figure 13); forming a weighted region by inserting a plurality of spherical weighted elements (spheres 1330) within each elongated chamber of the plurality of elongated chambers such that each of the plurality of spherical weighted elements is configured to contact one or more adjacent spherical weighted elements and to maintain 4 Richman0004U.S. Patent Application No. 16/932,612Response to Office Action Dated 09/28/2021flexibility of the weighted region(“For either case, we consider that the cloth material is fully loaded when the weight elements are very close next to each other, touching by acting independently.” See column 9 lines 47-50) and 

    PNG
    media_image1.png
    551
    638
    media_image1.png
    Greyscale


Regarding claim 20:
	Petrakis et al disclose that the step of forming a weighted region comprises: inserting an at least substantially maximal number of the plurality of spherical weighted elements in each of the plurality of elongated chambers; and closing two opposite ends of each of the plurality of elongated chambers (see Figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Petrakis et al (US 9,168,413).

Regarding claim 1:
	Petrakis et al disclose a fabric formed into a shape configured to be worn by a user (“a fitness garment comprises at least one of a jacket or pants similar to an athletic truing suit.” See abstract); a first plurality of sew (see Figure below) formed within the fabric; a second plurality of sew lines (see Figure below) formed within the fabric and intersecting the first plurality of sew lines (the first and second plurality of sew lines are configured in a quilted pattern; “elastic fabric 1200 for use in the invention, which is compartmentalized by a quilting or sewing pattern..” see column 8 lines 49-53); and a plurality of weighted elements (buttons 1210) configured  to add weight to the weighted apparel item (see Figure 12B), wherein each weighted element of the plurality of weighted elements is positioned within its own chamber formed by intersecting sew lines from the first and second plurality of sew lines (see Figure below).

[AltContent: textbox (2nd plurality of sew lines)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st plurality of sew lines)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    742
    676
    media_image2.png
    Greyscale

	In the embodiment shown in Figures 12A-12B, Petrakis et al fails to specifically disclose that the plurality of weighted elements were spherical. In another embodiment, Petrakis et al 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weights of the embodiment shown in 12A-12B of Petrakis et al to be 2mm spherical weights, as disclosed in different embodiments of Petrakis et al as Petrakis et al discloses using “metallic components of suitable shape, form or function” (see column 2 line 3).

Regarding claim 7:
	Petrakis et al disclose that the weighted apparel item comprises one of a shirt, a pair of pants, a hat, a belt, a glove, a sock, an ankle band, a wrist band, and a body suit (“a fitness garment comprises at least one of a jacket or pants similar to an athletic truing suit.” See abstract).

Regarding claim 8:
	Petrakis et al as modified above discloses that each of the plurality of weighted elements comprises a maximal dimension of no more than about 8 mm (see rejection of claim 1, above. The weighted elements of Petrakis et al has been modified to be 2mm).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Petrakis et al (US 9,168,413) in view of Foster (US 8,944,974).
Petrakis et al discloses the device as substantially claimed above. 

Regarding claim 4:
	Petrakis et al fails to disclose that the plurality of spherical weighted elements comprise ball bearings.
Foster teaches a weighted therapy suit where the weighted components may be ball bearings 288.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weighted spheres of Petrakis et al to be ball bearings, as taught by Foster, as ball bearings are well known weighted spheres in the exercise art.

Regarding claim 5:
	Petrakis et al as modified fails to disclose that the weighted elements comprise a copper material. Petrakis et al does disclose that the weighted elements is metallic.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of weighted elements to be copper, as copper is a well-known metallic element used in exercise weights. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.